MEMORANDUM OPINION
                                         No. 04-11-00411-CR

                                            Kristi TEBO,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 437th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008CR4260B
                           Honorable Lori I. Valenzuela, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 24, 2011

DISMISSED

           The trial court imposed sentence on May 11, 2011, and appellant did not file a motion for

new trial. The deadline for filing a notice of appeal was therefore June 10, 2011. TEX. R. APP. P.

26.2(a)(1). A notice of appeal was not filed until June 13, 2011, and the record does not include

any envelope establishing the notice of appeal was mailed pursuant to rule 9.2. See id. R. 9.2.

Appellant did not file a timely motion for extension of time to file the notice of appeal. See TEX.

R. APP. P. 26.3.
                                                                                   04-11-00411-CR


       On July 13, 2011, we issued an order requiring appellant to file with this court, on or

before August 2, 2011, a response establishing the notice of appeal was timely filed by mail, or

otherwise showing cause why the appeal should not be dismissed for want of jurisdiction. See

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996 (holding that timely notice of appeal

is necessary to invoke court of appeals’ jurisdiction). We advised appellant that if she failed to

satisfactorily respond within the time provided, the appeal would be dismissed. Appellant did

not file a response.

       Because the notice of appeal in this case was not timely filed, we lack jurisdiction to

entertain the appeal. See id.; see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex.

Crim. App. 1991) (explaining that writ of habeas corpus pursuant to article 11.07 of Texas Code

of Criminal Procedure governs out-of-time appeals from felony convictions). Accordingly, we

dismiss this appeal for want of jurisdiction.


                                                            PER CURIAM

Do Not Publish




                                                -2-